CarloCase  8:18-cv-01685-DOC-JDE
      F. Van den Bosch CBN 185207 Document 47 Filed 02/15/19 Page 1 of 1 Page ID #:191
Gazal J. Pour-Moezzi CBN 285932
Sheppard Mullin Richter & Hampton LLP
650 Town Center Drive, 4th Floor
Costa Mesa, CA 92626
Tel: (714) 513-5100
Fax: (714) 513-5130
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                        CASE NUMBER
URBANLIP.COM LTD.,                                                      8:18-cv-01685-DOC-JDE

                                                         Plaintiff(s)
                                 v.
LEREVE SKIN INSTITUTE INC., a California                                                REQUEST:
corporation; HELEN YU, an individual; and DOES 1                                 ADR PROCEDURE SELECTION
through 10, inclusive,
                                                      Defendant(s).


      Pursuant to Civil L.R.16-15, the parties request that the Court approve the following ADR
procedure:

                  ADR PROCEDURE NO. 1 - The parties shall appear before the
                      district judge or        magistrate judge assigned to the case for such settlement
                  proceedings as the judge may conduct or direct.

                  ADR PROCEDURE NO. 2 - The parties shall appear before a neutral selected
                  from the Court’s Mediation Panel for mediation.

                  ADR PROCEDURE NO. 3 - The parties shall participate in a private dispute
                  resolution proceeding.

         Dated: February 15, 2019                      /s/ Ryan E. Carreon

                                                        Attorney for Plaintiff URBANLIP.COM LTD.

         Dated:

                                                        Attorney for Plaintiff

         Dated: February 15, 2019                      /s/ Carlo F. Van den Bosch
                                                                               LEREVE SKIN INSTITUTE
                                                        Attorney for Defendant INC.; HELEN YU

         Dated:

                                                        Attorney for Defendant

NOTE: If additional signatures are required, attach an additional page to this request.
ADR-01 (01/12)                               REQUEST: ADR PROCEDURE SELECTION                                     Page 1 of 1
                                                                                                      American LegalNet, Inc.
                                                                                                      www.FormsWorkFlow.com
